J-S45024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER LEE SIRMONS                  :
                                          :
                    Appellant             :   No. 379 MDA 2018

               Appeal from the PCRA Order January 29, 2018
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0005197-2012


BEFORE:    PANELLA, J., OTT, J., and PLATT*, J.

MEMORANDUM BY OTT, J.                          FILED SEPTEMBER 07, 2018

      Christopher Lee Sirmons appeals, pro se, from the order entered

January 29, 2018, in the Berks County Court of Common Pleas, dismissing his

second petition filed under the Post-Conviction Relief Act (“PCRA”). Sirmons

seeks relief from the April 22, 2013, judgment of sentence to serve a 4-to-10

year term of imprisonment, followed by a one year term of probation. Sirmons

claims may be summarized as follows:       “[T]he warrant was non-sufficient,

unsworn falsification, and improper authority, to be seized, searched, or

detained.” Sirmons’ Brief at 13 (unnumbered) (“Conclusion”). Based upon

the following, we affirm.

      The background of this case has been set forth by the PCRA court:

      Following a jury trial held April 22, 2013, [Sirmons] was found
      guilty of possession with intent to deliver a controlled substance,
      possession of a controlled substance, and possession of drug
      paraphernalia. [Sirmons] was sentenced the same day to an

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45024-18


      aggregate term [of imprisonment] of not less than four (4) nor
      more than ten (10) years’ incarceration, followed by one year of
      probation. [Sirmons] filed a post-sentence motion on May 3,
      2013, which this Court denied on the same day. [Sirmons]
      subsequently filed an appeal, which the Superior Court denied on
      May 13, 2014.

      [Sirmons] filed his first pro se petition on April 15, 2014.
      [Sirmons’] petition was initially dismissed as premature, due to
      his pending appeal before the Superior Court. The petition was
      reinstated upon the issuance of the Superior Court’s opinion on
      May 13, 2014. We duly appointed PCRA counsel, who filed a no-
      merit letter pursuant to Commonwealth v. Finley, 550 A.2d 213
      (Pa. Super. 1988) and Commonwealth v. Turner, 544 A.2d 927
      (Pa. 1988).

      After an independent review of the record, we agreed with PCRA
      counsel that [Sirmons’] petition was meritless. Accordingly, we
      filed a notice of intention to dismiss [Sirmons’] PCRA petition on
      March 16, 2015. [Sirmons] filed no further communication with
      the Court and the matter was dismissed on April 20, 2015.

      [Sirmons] filed the instant PCRA petition on December 19, 2017.
      After reviewing the petition, we found that [Sirmons’] instant
      PCRA petition is time barred and he is not entitled to post-
      conviction collateral relief, and that no purpose would be served
      by further proceedings. [Sirmons] filed an amended petition on
      January 24, 2018. Finding that the amended petition fails [to]
      demonstrate that an exception to the time bar is applicable, we
      dismissed [Sirmons’] PCRA petition on January 29, 2018.

      [Sirmons] appealed our dismissal on February 27, 2018. After
      which, he filed a timely concise statement on March 12, 2018. …

PCRA Opinion, 3/23/2018, at 1-2.

      We begin by noting that when reviewing an order dismissing a PCRA

petition, we must determine whether the ruling of the PCRA court is supported

by evidence of record and is free of legal error.         Commonwealth v.

Robinson, 139 A.3d 178, 185 (Pa. 2016). Great deference is granted to the

findings of the PCRA court, and these findings will not be disturbed unless they


                                     -2-
J-S45024-18


have no support in the certified record. Commonwealth v. Shiloh, 170 A.3d
553, 556 (Pa. Super. 2017).

      “As timeliness is separate and distinct from the merits of appellant’s

underlying claims, we first determine whether this PCRA petition was timely

filed.” Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      The PCRA timeliness requirement ... is mandatory and
      jurisdictional in nature. Commonwealth v. Taylor, 2007 PA
      Super 282, 933 A.2d 1035, 1038 (Pa. Super. 2007), appeal
      denied, 597 Pa. 715, 951 A.2d 1163 (2008) (citing
      Commonwealth v. Murray, 562 Pa. 1, 753 A.2d 201, 203
      (2000)). The court cannot ignore a petition’s untimeliness and
      reach the merits of the petition. Id.

Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2013), cert. denied,

134 S. Ct. 2695 (2014).

      A PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment is deemed

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review.” 42 Pa.C.S. § 9545(b)(3).

Here, Sirmons’ judgment of sentence became final 30 days after this Court’s

May 13, 2014 decision, on June 12, 2014, when the time period within which

to file a petition for allowance of appeal to the Pennsylvania Supreme Court

expired. See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 1113. Pursuant to Section

9545(b)(1), Sirmons had one year from the date his judgment of sentence

became final to file a PCRA petition. However, the instant petition was not



                                     -3-
J-S45024-18


filed until December 19, 2017, approximately 3½ years later, making it

patently untimely.

      An untimely PCRA petition may, nevertheless, be considered if one of

the following three exceptions applies:


      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii). A PCRA petition alleging any of the exceptions

under Section 9545(b)(1) must be filed within 60 days of when the PCRA claim

could have first been brought. 42 Pa.C.S. § 9545(b)(2).

      Moreover, we are mindful that “although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers no

special benefit upon an appellant.” Commonwealth v. Lyons, 833 A.2d 245,

252 (Pa. Super. 2003) (citation omitted). We point out that Sirmons’ brief is

disjointed, rambling, and lacking in many respects.

      The PCRA court found that “[Sirmons] alleges that illegal actions

occurred during preliminary, pretrial, and trial stages of his proceedings.

[Sirmons] does not explain why with due diligence he could not have



                                      -4-
J-S45024-18


addressed these concerns [previously].      Therefore, none of the three

exceptions provided by Section 9545(b)(1) are applicable to the instant

petition.” PCRA Court Opinion, 3/23/2018, at 3 (footnote omitted). We agree.

      Based on our review, we are unable to detect any claim raised by

Sirmons herein that implicates an exception to the PCRA’s time bar.

Accordingly, we find the PCRA court properly dismissed Sirmons’ second PCRA

petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/07/2018




                                   -5-